Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-5, 9-13, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (CN 108389129 A) in view of Lu (CN 109167811 A), and Wu (CN 107562775 A). 

Referring to claims 1, 9, and 17,

(Claim 1) A computer-implemented method for data processing, comprising: (Du paragraph 126 the blockchain –based transaction apparatus can be applied to an electronic device. The processor of the electronic device in which the computer is located reads the corresponding computer program instructions in the non-volatile memory into the memory.)

(Claim 9) A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising: (Du paragraph 126 the blockchain –based transaction apparatus can be applied to an electronic device. The processor of the electronic device in which the computer is located reads the corresponding computer program instructions in the non-volatile memory into the memory.

(Claim 17) A computer-implemented system, comprising: one or more computers; (Du paragraph 145 disclosing the system, device, module or module illustrated in the above embodiments may be implemented by a computer chip or an entity, or by a product having a certain function. A typical implementation device is a computer, and the specific form of the computer may be a personal computer, a laptop computer, a cellular phone, a camera phone, a smart phone, a personal digital assistant, a media player, a navigation device, an email transceiver, and a game control.)

(Claim 17) and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising:  (Du paragraph 144 disclosing The device embodiments described above are merely illustrative, wherein the modules described as separate components may or may not be physically separated, and the components displayed as modules may or may not be physical modules. Du paragraph 146 disclosing the electronic device includes a processor and a memory for storing machine executable instructions; wherein the processor and the memory are typically interconnected by an internal bus. In other possible implementations, the device may also include an external interface to enable communication with other devices or components.)

obtaining authentication root data related to a service, wherein the authentication root data comprises a proof indicating that the authentication root data is pre-authenticated;  ((Du paragraph 77 disclosing that the transaction chain, authentication chain, and the data link may respectively correspond to a sub-process in the “online rental transaction” business process. The certification chain is used to complete the real-name authentication of the renter for the user. Du paragraph 81 disclosing the real-name data of the user published on the “data link” completes the real-name authentication for the user's renting. The user can complete the real-name 

determining a data reference relationship between a plurality of types of service data  related to a service,  a service data chain that uses the authentication root data as a root node, and is related to the service, the root node is referred to by a first type of service data, (Du paragraph 52 disclosing that in the third-party storage system, a plurality of immutable data contents that can be referenced by the transaction published on the blockchain can be pre-stored. When a member of the access blockchain publishes a transaction to the blockchain, the content summary of the data content stored in the third-party storage system may be added to the transaction to reference the data content stored in the third-party storage system. Du paragraph 60 disclosing in the alliance chain, in the blockchain transaction supported in each member blockchain, the data content stored in other member blockchains may be referenced as a transaction content across the chain. Du paragraph 75 disclosing other member blockchains in the above-mentioned alliance chain other than the above-mentioned blockchain and having a data cross-chain reference relationship with the blockchain may be used as a third-party storage system that interfaces with the blockchain. That is, any member blockchain in the alliance chain can be used as a third-party storage system that interfaces with another member blockchain to implement cross-chain reference of data. Du paragraph 76 disclosing an operator can build a coalition chain based on actual business requirements and give different member roles in each member block chain of the alliance chain, meaning the alliance chain corresponds to a complete business process, and each member blockchain can respectively correspond to a sub-process of the above completed business process. Du paragraph 81 disclosing, the alliance chain built by the operator based on the business demand of “online rental” for example. The member blockchains in the alliance chain may include “transaction chain” and “certification chain”. The “data link” is used to maintain the real-name data of the renting user. The user can store the real-name data of the individual in the “data chain” distributed database by publishing the transaction on the “data link”; the “authentication chain” is used for reference. The real-name data of the user published on the “data link” completes the real-name authentication for the user's renting. The user can complete the real-name authentication of the individual by publishing the transaction on the “authentication chain”, and publish the real-name authentication result in the “authentication chain” distribution. The "transaction chain" is used to refer to the real-name authentication result for the user posted on the "certification chain". The user can complete the online rental transaction by publishing the transaction on the "transaction chain" and publish the transaction result in "certification". Du paragraph 84 disclosing when one needs to access the alliance chain, user registration can be performed in the alliance chain in 

and each of a remainder of the plurality of types of service data other than the first type of service data refers to at least one of the plurality of types of service data. (Du paragraph 52 disclosing that in the third-party storage system, a plurality of immutable data contents that can be referenced by the transaction published on the blockchain can be pre-stored. Du paragraph 76 disclosing an operator can build a coalition chain based on actual business requirements and give different member roles in each member block chain of the alliance chain, meaning the alliance chain corresponds to a complete business process, and each member blockchain can respectively correspond to a sub-process of the above completed business process.)

However Lu, which is directed to accessing cross-chain data based on blockchain, teaches,

wherein each of the plurality of types of service data is stored as a transaction on a corresponding child-chain of a blockchain,  (Lu paragraph 51 teaching that separate blockchains are set up for different scenarios such as for example the blockchain is used to process a house rental process. In larger blockchain applications related business refinement sub-chain (interpreted as child chains) will be developed for such as the blockchain main chain is used to process the housing rental business scenario and multiple sub-chains under house leasing for recording such as house rental orders or details of houses available for leasing etc.)

One of ordinary skill in the art would have been motivated to combine the invention disclosed in Du and Lu as Lu further develops on cross-chain data access (Lu paragraph 2)  discussed in Du. (Du paragraph 75) 

Therefore it would have been obvious to one of ordinary skill in te art before the effective filing date of the claimed invention to modify the invention disclosed in Du in view of Lu to incorporate wherein each of the plurality of types of service data is stored as a transaction on a corresponding child-chain of a blockchain with the motivation of recording relevant service data, such as house rental orders, in different subchains (Lu paragraph 51) such that the associated main chain and particular subchain  may be used to identify where the particular information is stored. (Lu paragraph 56)

Du in view of Lu does not explicitly disclose 

However Wu, which is directed to a data processing method based on blockchain, teaches,

wherein the transaction is generated by a service node of a blockchain network, and wherein the transaction comprises a corresponding type of service data and a reference field comprising source data referenced by the corresponding type of service data; and arranging, based on the data reference relationship, the plurality of types of service data 
{Wu paragraph 14 teaching that for each block a mapping relationship between the block identifier of the block and the data identifier of each service data stored in the blocks is established and is stored in a relational database.  Wu paragraph 38 the invention is executed by a blockchain node. Wu paragraph 40 teaching that when determining the block identifier of a newly generated block, the business data may not yet be stored in the block, or it may be stored business data. Wu paragraph 109 teaching in order to facilitate subsequent querying or analysis of business data, an index can be established when the business data is converted to relational data. Data identification can be used as an index in the business data table, and block identification can be used as an index.)

One of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to combine the invention disclosed in Du and Wu as Wu further develops how to facilitate querying or analysis of information in a blockchain network. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Du in view of Lu and Wu to incorporate wherein the transaction is generated by a service node of a blockchain network, and wherein the transaction comprises a corresponding type of service data and a reference field comprising source data referenced by the corresponding type of service data; and arranging, based on the data reference relationship, the plurality of types of service data with the motivation of improving the reliability of data storage of the blockchain network by converting the data stored to relational data, thereby improving data analysis and other transaction processing capabilities of the blockchain network. (Wu paragraph 23)

Referring to claims 2, 10, and 18,

Du further discloses further comprising: receiving a service verification request related to the service; (Du paragraphs 93-94 disclosing that a user may sign an initiated transaction based on a private key held, and a node device in the blockchain may authenticate the signature based on a public key corresponding to the private key held by the user; The authentication is passed, and the identity authentication for the user is passed at this time.) 

and performing a service verification for the service based on the service data chain in response to the service verification request to generate a service verification result.  (Du paragraph 94 disclosing after the identity authentication is passed, the node device may parse the transaction content carried in the received transaction to determine whether a content summary exists in the transaction content carried in the transaction. If there is transaction content that has been stored in the third-party storage system in the transaction content filled by the member user, the third-party storage system may be queried for the content summary corresponding to the transaction content (i.e., the query index), or according to a content summary algorithm supported by the third-party storage system, recalculates the content summary for the part of the transaction content, and then fills the content summary into the marked transaction format. Du paragraph 95 disclosing for example, the node device may determine whether a content digest exists in the transaction content carried in the transaction by parsing whether the content summary field for carrying the transaction content extended in the standard transaction format is a null value. Du paragraph 96 disclosing if there is a content summary in the transaction content carried in the transaction, it indicates that part of the transaction content in the transaction refers to the data content already stored in the third-party storage system, in which case, in order to obtain the complete transaction content, the node device may query the third-party storage 

Referring to claims 3, 11, and 19,

Du further discloses wherein each of the plurality of types of service data comprises data content and a data digest of a type of service data it refers to.  (Du paragraph 87 disclosing the transaction data assembled by the member user through the client software may carry the transaction content specified by the member user, and at least part of the transaction content of the transaction content may be replaced by the content summary. Du paragraph 95 disclosing the node device may determine whether a content digest exists in the transaction content carried in the transaction by parsing whether the content summary field for carrying the transaction content extended in the standard transaction format is a null value. Du paragraph 96 disclosing if there is a content summary in the transaction content carried in the transaction, it indicates that part of the transaction content in the transaction refers to the data content already stored in the third-party storage system, in which case, in order to obtain the completed transaction content, the node device may query the third-party storage system that is connected to the target member blockchain to query the target content corresponding to the content summary.)

Referring to claims 4, 12, and 20,

Du further discloses, wherein the first type of service data is determined by performing a query on the blockchain by using a data digest of the authentication root data as a query index.  (Du paragraph 61 disclosing the third-party storage system includes a CAS (content-addressable-storage) storage platform that provides reliable data storage services for the blockchain. The so-called content addressable means that the data is no longer addressed by the storage offset in the storage system, but by the content of the data. Du paragraph 62 disclosing the CAS storage platform, a content summary of the stored data content (such as a content hash value obtained by hashing the data content) may be used as a query index of the original data content, and between the query index and the original data content is saved. The data query party can query the corresponding original data content from the CAS storage platform by using the content summary as a query index. (It is interpreted that that the content summary is a data digest that can be used as a query index). Du paragraph 63 disclosing in the actual application, the foregoing third-party storage system may include a traditional centralized content-addressable-storage (CAS) system; or may include a decentralized distributed CAS system. Du paragraph 64 disclosing for example the above blockchain may specifically be any member blockchain in a coalition chain composed of a number of member blockchains. The foregoing third-party storage system may be a distributed system, such as an OSS (Object Storage Service) architecture based on an OSS (Object Storage Service) architecture, which is deployed in a chain of alliances and can be connected to each member blockchain in the alliance chain. Du paragraph 89 disclosing if there is a transaction content that has been stored in the third-party storage system in the transaction content filled by the member user, the third-party storage system may be queried for the content summary corresponding to the transaction content (i.e., the query index), or according to the above. The same content summary algorithm supported by the three-party storage system, recalculates the content summary for the part of the transaction content, and then fills the content summary into the marked transaction format. The node device may construct a 

Referring to claims 5, 13, and 21,

Du further discloses wherein the authentication root data is stored on the blockchain or a third-party storage system communicably coupled to the blockchain.  (Du paragraph 96 disclosing that if a content summary exists in the transaction content carried in the transaction, indicating that a portion of the transaction content in the transaction is referenced to data content already stored in the third-party storage system, then in order to obtain the complete transaction content, the node device may query a third party storage system interfaced with the target member block chain for the target content corresponding to the content digest. (The examiner interprets this to teach to a third-party storage system communicably coupled to the blockchain.)) 

Claims 7-8, 15-16, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (CN 108389129 A) in view of Lu (CN 109167811 A), Wu (CN 107562775 A) and Blackman et al. (US 20200234386).

Referring to claims 7, 15, and 23,

Du further discloses wherein the service comprises a real property rental service, the authentication root data; (Du paragraph 76 disclosing an operator can build a coalition chain based on actual business requirements and give different member roles in each member block chain of the alliance chain, meaning the alliance chain corresponds to a complete business process, and each member blockchain can respectively correspond to a sub-process of the above completed business process. Du paragraph 81 disclosing, the alliance chain built by the operator based on the business demand of “online rental” for example. The member blockchains in the alliance chain may include “transaction chain” and “certification chain”. The “data link” is used to maintain the real-name data of the renting user. The user can store the real-name data of the individual in the “data chain” distributed database by publishing the transaction on the “data link”; the “authentication chain” is used for reference. The real-name data of the user published on the “data link” completes the real-name authentication for the user's renting. Du paragraph 84 disclosing when one needs to access the alliance chain, user registration can be performed in the alliance chain in advance, and a pair of public and private keys returned by the alliance chain are obtained. When the registration is completed, the alliance chain can create a corresponding account object for the user.)

Du in view of Lu and Wu does not explicitly disclose that property title data of a real property that is pre-authenticated by a real property certification authority and the plurality of types of service data comprise one or more of: real property identification number that refers to the property title data, rental contract data that refers to the real property identification number, information of computing devices associated with a tenant of the real property that refers to the real property identification number, and computing device operations data that refers to the information of computing devices and the rental contract data for determining active time of the tenant in the real property.

However Blackman which is directed to using blockchain to record, manage, and transfer ownership rights to land titles, teaches

property title data of a real property that is pre-authenticated by a real property certification authority (Blackman Figure 1 illustrating the exemplary environment. Blackman paragraph 29 teaching the environment comprises a land title ownership ecosystem 100, including property blockchains 200, for providing ownership information on properties, a financial ecosystem 400 for providing funding information on prospective buyers, and a public ecosystem. Blackman paragraph 30 teaching ownership ecosystem or network, ownership information on properties is provided using permissioned property blockchains that are initially created, maintained and updated by permissioned validator nodes. Permissioned validator nodes , in this environment, are known and trusted entities that may create initial property blocks, generate new transaction blocks for property blockchains. The validator nodes may be a group of nodes that are given the express authority to create initial property blocks or validate blocks of transactions for property blockchains. Validation of each transaction is achieved by majority agreement across permissioned nodes. The validator nodes may comprise trusted institutions (such as title companies) that generate property blockchain transactions that meet regulatory requirements and historical matters of record (such as title exceptions). Blackman paragraph 34 teaching a validator node may maintain off-chain systems that store and manage information related to public record and document recordings, historical matters of record (e.g., title exceptions), traditional settlement information, and regulatory information. Blackman paragraph 38 teaching, transaction information may be recorded for title transfers of the property, mortgages on the property, refinances of the property, foreclosures of the property, and land title transactions that fell out of escrow. The transaction information may include public keys identifying the parties involved (e.g., buyer and seller). The validator nodes may provide a variety of off-chain systems related to land title/property ownership that store property transaction information that cannot be directly stored on property blockchains. Blackman paragraph 42 teaching a blockchain may be created for a newly constructed property that has no history. The creation of the blockchain may include creation of a genesis block including property attributes (e.g., year built, original sale price, square footage, address, etc.) and pointers to off-chain systems of nodes. Additionally, a unique hash value private key may be issued to the original owner of the property to establish ownership over the asset.)

and the plurality of types of service data comprise one or more of: real property identification number that refers to the property title data, rental contract data that refers to the real property identification number, information of computing devices associated with a tenant of the real property that refers to the real property identification number, and computing device operations data that refers to the information of computing devices and the rental contract data for determining active time of the tenant in the real property. (Blackman paragraph 45 teaching upon execution of code, a smart contract may perform on-chain actions (e.g., record a property block transaction and/or update its database) or off-chain actions (e.g., send messages to permissioned users about the status of the property transaction or 

	One of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention disclosed in Du, which is directed to blockchain-based transaction execution (Du paragraph 2) and contemplates online rental transaction (Du paragraph 77), and Blackman as Blackman further develops on the execution of a particular class of transactions (related to property/land) in a blockchain environment. (Blackman paragraphs 7-8) 

	Therefore it would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Du in view of Lu, Du, and Blackman to incorporate property title data of a real property that is pre-authenticated by a real property certification authority and the plurality of types of service data comprise one or more of: real property identification number that refers to the property title data, rental contract data that refers to the real property identification number, information of computing devices associated with a tenant of the real property that refers to the real property identification number, and computing device operations data that refers to the information of computing devices and the rental contract data for determining active time of the tenant in the real property with the motivation of incorporating validator nodes (such as title companies see Blackman paragraph 30) that provide for off-chain information and services related to land title/property ownership that is not stored on the blockchain (Blackman paragraph 33) and to associate a unique hash value private key with the original owner of the property to establish ownership over an asset. (Blackman paragraph 42)

Referring to claims 8, 16, and 24,

Blackman further teaches wherein the service verification for the service comprises one or more of real property verification for the real property rental service, tenant verification for the real property rental service, or rental credit verification for the real property rental service, wherein a rental credit is issued to the tenant if the active time of the tenant reaches a predetermined threshold.  (Blackman paragraph 30 teaching the validator nodes may be a group of nodes that are given the express authority to create initial property blocks or validate blocks of transactions for property blockchains. Validation of each transaction is achieved by majority agreement across permissioned nodes. Blackman paragraph 33 teaching public nodes communicate (e.g., over a network) adverse matters of public record (i.e., matters that affect a property associated with a property blockchain) to permissioned nodes of ownership ecosystem. The permissioned nodes may add transaction blocks to property blockchain after validation of the information received from public nodes. For example, public nodes may file a  verification for the real property rental service.))

It would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Du in view of Blackman to incorporate wherein the service verification for the service comprises one or more of real property verification for the real property rental service, tenant verification for the real property rental service, or rental credit verification for the real property rental service, wherein a rental credit is issued to the tenant if the active time of the tenant reaches a predetermined threshold with the motivation of informing interested parties of whether the conditions associated with the transaction pertaining to the property have been met. (Blackman paragraphs 50-51)


Response to Arguments
Applicant’s arguments filed March 31, 2021 have been fully considered.
In response to the applicant’s arguments on pages 9-10, regarding the art rejections, the arguments are directed to the newly added subject matter in the independent claims and that as the independent claims are allowable therefore the dependent claims are allowable. This argument is rendered moot in view of the newly cited art, Lu and Wu. Therefore the examiner has maintained the art rejections.
Conclusion

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571)270-5523.  The examiner can normally be reached on Monday- Friday 8:30 am - 5:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1883.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.M./Examiner, Art Unit 3689  

/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689